Citation Nr: 1644562	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), other than migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 2000 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Regional Office (RO) in Phoenix, Arizona.

By way of background, the Board notes that during the pendency of the appeal the RO granted service connection for migraine headaches in a July 2014 rating decision and characterized the issue as "service connection for migraine headaches (claimed as traumatic brain injury)."  However, the Veteran's claim for service connection for residuals of a TBI encompasses a broader range of potential symptoms than just migraines.  As such, the Board finds that the grant of service connection for migraines alone does not constitute a full grant of the benefits sought on appeal and thus the issue of service connection for residuals of a TBI is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board previously considered this appeal in April 2015, and remanded this issue for additional development.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran injured his head during service in February 2003 when he slipped and fell.  

2.  The Veteran does not have a current TBI diagnosis.





CONCLUSION OF LAW

The criteria to establish service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



Service Connection for Residuals of a TBI

The Veteran contends that he developed residuals-other than headaches or psychiatric symptoms-due to a traumatic brain injury he incurred during service.  Specifically, the Veteran has endorsed mild memory loss as well as decreased attention and concentration issues.  See June 2014 VA examination. 

The Board notes that the Veteran is service-connected for headaches (previously claimed as a TBI) and an unspecified mood disorder.  For purposes of this Board decision, the focus of the Veteran's claim revolves around residuals of a TBI other than headaches or symptoms that have not already been attributed to his psychiatric disorder.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 ("There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation").

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045, cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  DC 8045 also states that subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Furthermore, emotional/behavioral dysfunction is to be evaluated under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.

Service treatment records show that the Veteran injured his head in 2003 when he slipped and fell on ice.  This treatment record states that he "bumped his head on [a] handicap parking sign," as a result of this fall.  Subsequent service treatment records further show no sequelae stemming from this incident.  During service, the evidence reveals two separate motor vehicle accidents in 2001 and 2003; however, there were no specific complaints or findings pertaining to a head injury.  The Veteran only endorsed knee and back injuries that stemmed from these motor vehicle accidents and affirmatively denied any head-related injuries during service according to the November 2003 Report of Medical History.  The remaining records show no additional head injuries/trauma or residual neurological symptoms.  The Veteran continued to serve without limitation or incident until his separation in May 2004 and affirmatively denied frequent/severe headaches, dizziness, or head injury.  

VA treatment records from October 2008 show that the Veteran received a four-part screening for a TBI.  This treatment record states in section one that the Veteran experienced a blast or explosion during his deployment overseas.  A vehicular accident/crash was also listed as a TBI factor, but no further details were provided.  The second section notes that the Veteran's symptoms immediately following these incidents included losing consciousness/"knocked out," being dazed, confused or "seeing stars."  In section three, the Veteran endorsed the following symptoms became worse afterwards: memory problems or lapses, balance problems or dizziness, sensitivity to bright light, irritability, headaches, and sleep problems.  In section four, the Veteran stated that he has exhibited the following symptoms in the past week: memory problems or lapses, irritability, and sleep problems.  The initial screening result was positive so an in-person TBI consultation referral was made.  

In December 2008, the Veteran received a TBI consultation with the head doctor for the local VA Traumatic Brain Injury Program.  The Veteran reported the injury as having occurred July 2003 and also reported a history of a bullet wound to the shoulder, truck flipping 10 times after which he struck his head and was dazed, chemical exposure in Korea and a motor vehicle accident in 2007.  After a full screening of symptoms and etiological documentation of the TBI, the physician found that the Veteran's symptoms were consistent with a TBI, but in his clinical judgment, "the current clinical symptom presentation is most consistent with: Behavioral Health conditions (e.g., PTSD, depression, etc.)."  He further opined that the Veteran reported a "variety of symptoms, which are likely secondary [to his diagnosis for] PTSD/depression."  

In a January 2009 medical opinion, the Veteran's treating VA psychiatrist explained that the Veteran has "symptoms of a traumatic brain injury due to blasts exposure while serving in combat.  This injury has been affecting his memory and ability to process complex tasks."  

VA treatment records from January 2009 note that the Veteran endorsed trouble focusing during the day, problems with his memory, forgetting details, and trouble organizing.  The treating physician also noted that the Veteran is "likely having trouble organizing his thoughts and behavior due to cognitive impairment from TBI.  Superficially, memory seems good."  VA treatment records also revealed a serious motor vehicle accident occurred after service in 2007, but do not document a head injury.  Subsequent VA treatment records also note the Veteran's endorsement of being previously diagnosed with a TBI, which as discussed further below, are not probative.

On VA psychiatric examination in March 2012, the Veteran was diagnosed with a mood disorder, not otherwise specified.  The VA examiner noted that the Veteran did not have a diagnosed TBI according to the records reviewed.  

The Veteran received another VA psychiatric examination in July 2013.  The VA examiner did not find a diagnosis of TBI, but did make a finding that the Veteran's subjective symptoms of memory loss, as well as attention and concentration issues were related to his psychiatric diagnosis.

The Veteran received a VA TBI examination in June 2014.  The Veteran told the examiner that he fell and hit his head in February 2003.  He stated that he lost consciousness for two to three minutes.  As far as memory, attention, concentration, and executive functions, the Veteran had complaints of impaired memory, attention, and concentration since 2003 to 2004.  He told the VA examiner that these symptoms have become worse, but could not explain how they affected his ability to work.  Of particular note, the VA examiner highlighted the January 2009 VA treatment record that stated the Veteran suffered a TBI from multiple blast exposures and had cognitive residuals.  The VA examiner reported that the Veteran did not mention any exposure to multiple blasts and that the Veteran told the VA examiner that his TBI was from a fall in 2003.  The VA examiner commented that it was not clear where the January 2009 VA treating physician found information that the Veteran suffered a head injury due to blast exposure when the Veteran was presently denying such exposure.  Ultimately, the VA examiner opined, "I cannot resolve [the question of service connection] without resorting to mere speculation that the Veteran suffered a traumatic brain injury from a blast exposure during his time spent in the military."  However, the Veteran did currently endorse a head injury due to a fall in 2003.  The VA examiner further opined, "Given the notes from 2003 indicating a fall, I would state it is less likely as not that the Veteran suffered a traumatic brain injury from the fall in 2003."  

The Veteran received a VA psychiatric examination in April 2015.  The VA examiner noted that the Veteran has a diagnosis for TBI (based on a review of the record), but found it was not possible to differentiate what symptoms were attributable to the TBI versus the mental health diagnosis.  Specifically, the VA examiner agreed with the June 2014 TBI examiner's findings of head trauma and that TBI symptoms "were overlapping with mental health symptoms."  The VA examiner also found that it was not possible to differentiate what portion of the occupational and social impairment is caused by the TBI.

Regarding the probative value of a current TBI diagnosis, the medical evidence in the Veteran's file does not provide support for the claim.  With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187(1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board declines to accept the January 2009 VA psychiatrist's medical opinion regarding the Veteran's "symptoms of a traumatic brain injury due to blasts exposure while serving in combat," as the psychiatrist relied upon evidence that does not exist within the Veteran's claims folder.  Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Additionally, the January 2009 VA psychiatrist based the TBI diagnosis on a fact that was not documented during service.  

Accordingly, this January 2009 opinion improperly relied on the non-existence of corroborating medical evidence, such as would be reflected in accompanying service records, in determining there was a nexus between the Veteran's current symptoms and his military service, without addressing credible evidence of a documented TBI incident due to blast exposure during service.  See Dalton, 21 Vet. App. at 39-40.  

The Board notes that the Veteran's DD Form 214 does not indicate that he received a combat action badge or other decoration that is indicative of combat; therefore, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  In addition, the Board notes that the Veteran's service treatment records do not contain any information regarding a blast exposure.  In cases where the Veteran was not involved in combat, "...the Board may use silence in the [service treatment records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service treatment records]."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (Lance, J., concurring; see also FED.R.EVID. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The Board notes that the Veteran's service treatment records document many types of injuries and illnesses, but are silent for any type of head injury due to blast exposure.  Even if the Board were to assume that it was the Veteran who told the January 2009 VA psychiatrist that he had suffered a TBI due to blast exposure during service, this event is not corroborated by any service records; therefore, such a statement would not be credible and void of any probative value.  

Based on the foregoing, the Board finds that the January 2009 VA psychiatrist's medical opinion lacks probative value because the evidence does not establish a factual premise upon which it is based.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical "opinion based upon an inaccurate factual premise has no probative value"); Swann v. Brown, 5 Vet.App. 229, 233 (1993) (holding that the Board may reject a medical opinion that is based on the veteran's statement that is contradicted by other evidence of record).  As a result, the January 2009 psychiatrist's medical opinion does not form a sufficient foundation upon which to base a current diagnosis for a TBI.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

Similarly, to the extent to which the December 2008 VA physician noted the Veteran had symptoms consistent with a TBI, the Board notes that this physician further noted the symptoms were "most consistent" with behavioral health conditions.  Furthermore, it is unclear what injury the December 2008 VA physician considered as the July 2003 date of the injury the Veteran reported during this visit was different from the February 2003 slip and fall injury that was confirmed by the service records.  More significantly, the physician provided no rationale for his conclusion.  Swann v. Brown, 5 Vet.App. 229, 233 (1993); Kightly v. Brown, 6 Vet. App. 200 (1994).  Furthermore, to the extent to which the Veteran has psychiatric symptoms these are already encompassed by the service-connected mood disorder.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In addition, the April 2015 VA examiner's opinion is not probative to the extent that it accepts the existence of a current TBI diagnosis as this examiner relied on the previous assertion of an invalid TBI diagnosis.  

The Board finds the June 2014 VA examination medical opinion highly probative of a negative diagnosis for a TBI because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.  The June 2014 VA examiner also addressed the non-existence of evidence used to support the January 2009 VA psychiatrist's TBI diagnosis and found that it would require mere speculation to support such a diagnosis based on undocumented blast exposure.  Moreover, the June 2014 VA examiner found that the only evidence of head trauma during service (the February 2003 slip and fall incident) did not support the Veteran's claim that he suffered a traumatic brain injury.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been found to have a current TBI diagnosis.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for a TBI for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in November 2008, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the November 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained, as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in March 2012, July 2013, June 2014, and April 2015.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in April 2015.  The Board instructed the AOJ to request additional VA treatment records, SSA records, and other information pertinent to the claim before readjudicating the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for residuals of a traumatic brain injury (TBI), other than migraine headaches is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


